             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 1 of 27. PageID #: 9




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                               February 2,2021 16:40


                                            By: DANIEL S. DUBOW 0095530

                                                Confirmation Nbr. 2171774



  LISA LATTEN                                                               CV 21 943599

           vs.
                                                                    Judge: NANCY MARGARET RUSSO
  UNIVERSITY HOSPITALS HEALTH SYSTEM, INC.,
  ET AL




                                                     Pages Filed:   17




Electronically Filed 02/02/2021 16:40 / / CV 21 943599 / Confirmation Nbr. 2171774 / CLDLJ
               Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 2 of 27. PageID #: 10



                                        IN THE COURT OF COMMON PLEAS
                                            CUYAHOGA COUNTY, OHIO

       LISA LATTEN                                         )   CASE NO.
       25300 Chardon Road                                  )
       Richmond Heights, Ohio 44143                        )
                                                               JUDGE:
                                          Plaintiff,       )
                                                           )
                                   v.                      )   COMPLAINT FOR DAMAGES
                                                           )   AND REINSTATEMENT
       UNIVERSITY HOSPITALS HEALTH                         )
       SYSTEM, INC.                                        )   JURY DEMAND ENDORSED
       11100 Euclid Avenue                                 )   HEREIN
       Cleveland, Ohio 44106                               )
                                                           )
                     Serve also:                           )
                     University Hospitals Health System,   )
                     Inc.                                  )
                     c/o ACFB Incorporated                 )
                     200 Public Square, Suite 2300         )
                     Cleveland, Ohio 44114                 )
                                                           )
                     -and-                                 )
                                                           )
       UNIVERSITY HOSPITALS CLEVELAND                      )
       MEDICAL CENTER                                      )
       11100 Euclid Avenue                                 )
       Cleveland, Ohio 44106                               )
                                                           )
                     Serve also:                           )
                     University Hospitals Cleveland        )
                     Medical Center                        )
                     c/o ACFB Incorporated                 )
                     200 Public Square, Suite 2300         )
                     Cleveland, Ohio 44114                 )
                                                           )
                     -and-                                 )
                                                           )
       BARBARA DEMAGALL                                    )
       2016 Trailwood Drive                                )
       Twinsburg, Ohio 44087                               )
                                                           )
                     -and-                                 )
                                                           )
                                                           )
                                                           )


Electronically [ ,
The Employee’s Attorney.™                                                                IsMTZLaU-FIRm'
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 3 of 27. PageID #: 11



       KAREN IACIANCI CORBY                               )
       5812 Circle Drive                                  )
       Mayfield Heights, Ohio 44124                       )
                                                          )
                                        Defendants.       )

                 Plaintiff, Lisa Latten, by and through undersigned counsel, as her Complaint against the

     Defendants, states and avers the following:

                                              parties and venue

      1. Latten is a resident of the city of Richmond Heights, county of Cuyahoga, state of Ohio.

     2. University Hospitals Health System, Inc. is a domestic corporation with a business located at

          11100 Euclid Avenue, Cleveland, Ohio 44106.

     3. University Hospitals Health System, Inc. was at all times hereinafter mentioned an employer

          within the meaning of R.C. § 4112.01 et al.

     4. University Hospitals Cleveland Medical Center is a domestic corporation with a business

          located at 11100 Euclid Avenue, Cleveland, Ohio 44106.

     5. University Hospitals Cleveland Medical Center was at all times hereinafter mentioned an

          employer within the meaning of R.C. § 4112.01 et al.

     6. At all material times hereinafter mentioned, University Hospitals health System, Inc. and

          University Hospitals Cleveland Medical Center were joint employers of Latten (“University

          Hospitals”).

     7. Upon information and belief, Defendant Barbara Demagall is a resident of the state of Ohio.

     8. Demagall was at all times hereinafter mentioned, an individual who was a manager and/or

          supervisor at University Hospitals who acted directly or indirectly in the interest of University

          Hospitals.




Electronically                                                        •ha / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 4 of 27. PageID #: 12



     9. Demagall was at all times hereinafter mentioned an employer within the meaning of R.C.

          § 4112.01 et al.

      10. Demagall made and/or participated in the adverse actions asserted herein.

      11. Upon information and belief, Defendant Karen Iacianci Corby is a resident of the state of Ohio.

      12. Corby was at all times hereinafter mentioned, an individual who was a manager and/or

          supervisor at University Hospitals who acted directly or indirectly in the interest of University

          Hospitals.

      13. Corby was at all times hereinafter mentioned an employer within the meaning of R.C.

          § 4112.01 et al.

      14. Corby made and/or participated in the adverse actions asserted herein.

      15. All of the material events alleged in this Complaint occurred in Cuyahoga County.

      16. Therefore, personal jurisdiction is proper over Defendants pursuant to R.C. § 2307.382(A)(1)

          and (4).

      17. Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

      18. This Court is a court of general jurisdiction over the claims presented herein, including all

          subject matters of this Complaint.

                                                      facts

      19. Latten is a former employee of University Hospitals.

     20. Latten began working for University Hospitals in October 2007..

     21. University Hospitals employed Latten as a Clinical Research Specialist I.

     22. University Hospitals employed Demagall as a Clinical Nurse Manager.

     23. Demagall was Latten’s immediate supervisor.




Electronically                                               NMttt •ha     / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 5 of 27. PageID #: 13



     24. During all material events asserted herein, Demagall has and/or had authority to hire, fire,

          and/or discipline employees.

     25. University Hospitals employed Corby as a Nurse Manager.

     26. Corby was Latten’s immediate supervisor.

     27. During all material events asserted herein, Corby has and/or had authority to hire, fire, and/or

          discipline employees.

     28. Latten recently received a promotion, being named a Clinical Research Specialist I on

          December 23, 2019.

     29. The nurses on Latten’s unit provided training for the position of Clinical Research Specialist

          I.

     30. University Hospitals employed Latten during the COVID-19 pandemic.

     31. By March 2020, Latten’s training was approximately 30% complete.

     32. On March 16, 2020, Latten notified Demagall that she was not feeling well.

     33. On March 19, 2020, Latten contacted her physician after having a cough and feeling feverish

          and dizzy during a meeting with Demagall.

     34. Latten contacted her physician because coughing and fever were symptoms consistent with

          COVID-19.

     35. As a result of experiencing symptoms consistent with COVID-19, Demagall perceived Latten

          to be disabled.

     36. Despite any perceived disability, Latten was capable of performing her essential job functions

          with or without reasonable accommodation(s).

     37. Latten’s physician instructed Latten to go home and quarantine herself.




Electronically                                                      •ha / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 6 of 27. PageID #: 14



     38. Latten’s physician instructed Latten to go home and quarantine herself because Latten

          experienced symptoms consistent with COVID-19.

     39. Latten complied with her physician’s orders.

     40. Latten did not get tested for COVID-19.

     41. Latten did not get tested for COVID-19 because of a state-wide shortage of COVID-19 tests

          available.

     42. Although Latten did not get tested for COVID-19, Latten’s physician instructed her to

          quarantine.

     43. Latten’s physician instructed Latten to quarantine because he operated under the assumption

          that Latten may have COVID-19.

     44. Latten’s failure to test for COVID-19 bears no indication as to whether Latten in fact had

          COVID-19.

     45. After leaving work, Latten executed FMLA paperwork and sent the paperwork to Regroup, the

          third-party administrators for University Hospitals’ FMLA program.

     46. University Hospitals is subject to the provisions of the FMLA.

     47. Latten qualified for protected leave under the FMLA.

     48. Regroup denied Latten’s FMLA because University Hospitals’ HR decided to handle all the

          COVID-19-related cases in-house.

     49. Nowhere in the FMLA does it provide that an employer can unilaterally deny an employee

          who is qualified for legally protected leave under the FMLA in favor of another program.

     50. When University Hospitals denied Latten legally protected leave under the FMLA, it per se

          violated the provisions of the FMLA.

     51. Latten’s physician cleared Lisa to return to work after her quarantine on April 1, 2020.




Electronically                                             NMttt •ha      / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 7 of 27. PageID #: 15



     52. As a result of experiencing symptoms consistent with COVID-19, Corby perceived Latten to

          be disabled.

     53. Despite being cleared to return to work, Corby refused to allow Latten to return to work.

     54. Corby told Latten that there was no work for her to do.

     55. Corby prevented Latten to return to work until April 20, 2020.

     56. Corby prevented Latten to return to work until April 20, 2020 in an effort to try to get Latten

          to quit.

     57. Individuals who were not perceived to be disabled were permitted to work between April 1,

          2020 and April 20, 2020.

     58. Individuals who did not request FMLA leave were permitted to work between April 1, 2020

          and April 20, 2020.

     59. Between April 1, 2020 and April 20, 2020, University Hospitals forced Latten to burn through

          her paid time off (“PTO”) to receive payment.

     60. University Hospitals should have allowed Latten to utilize FMLA leave, but prevented Latten

          from taking advantage of the legally-protected leave.

     61. After returning to work on April 20, 2020, both Corby and Demagall gave Latten anectdotals,

          or write-ups, and bad performance reviews.

     62. Corby and Demagall did not give anectdotals, or write-ups, and bad performance reviews to

          employees who were not perceived to be disabled.

     63. Corby and Demagall did not give anectdotals, or write-ups, and bad performance reviews to

          employees who did not previously request FMLA leave.

     64. Corby and Demagall gave Latten anectdotals, or write-ups, and bad performance reviews in an

          effort to make Latten quit.




Electronically                                             Hitt •ha       / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 8 of 27. PageID #: 16



     65. After returning to work from being out with COVID-19 symptoms, the nurses refused to train

          Latten.

     66. As a result of having symptoms consistent with COVID-19, the nurses perceived Latten to be

          disabled.

     67. The nurses did not refuse to train employees who were not perceived to be disabled.

     68. The nurses did not refuse to train employees who did not previously have request FMLA leave.

     69. The nurses refused to train Latten in an effort to make Latten quit.

     70. Prior to experiencing COVID-19 symptoms, Corby and Demagall agreed to have the nurses

          provide further training for Latten’s position.

     71. Latten reported the nurses’ failure to provide further training to Corby and Demagall.

     72. Latten reported to Corby and Demagall that she felt discriminated against due to the nurses’

          failure to provide further training because they perceived her to be disabled.

     73. Latten reported to Corby and Demagall that she felt retaliated against due to the nurses’ failure

          to provide further training.

     74. Corby had a duty to investigate Latten’s complaint of discriminatory and retaliatory conduct.

     75. Demagall had a duty to investigate Latten’s complaint of discriminatory and retaliatory

          conduct.

     76. Upon information and belief, Defendants have a policy requiring investigations following

          receipt of a complaint of discrimination and retaliation.

     77. An investigation should include interviewing the complainant.

     78. An investigation should include interviewing the subject of the complaint.

     79. An investigation should include interviewing the subject of the reported incident.

     80. An investigation should include interviewing witnesses to the reported incident.




Electronically                                                        •ha / ri ni   i


The Employee’s Attorney.™
                 Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 9 of 27. PageID #: 17



     81. An investigation should include getting a written statement from the complainant.

     82. An investigation should include getting a written statement from the subject of the complaint.

     83. An investigation should include getting a written statement from the subject of the reported

          incident.

     84. In response to Latten’s complaint of discrimination and retaliation, Corby did not interview

          the nurses.

     85. In response to Latten’s complaint of discrimination and retaliation, Demagall did not interview

          the nurses.

     86. In response to Latten’s complaint of discrimination and retaliation, Corby did not get a written

          statement from Latten.

     87. In response to Latten’s complaint of discrimination and retaliation, Demagall did not get a

          written statement from Latten.

     88. In response to Latten’s complaint of discrimination and retaliation, Corby did not get a written

          statement from the nurses.

     89. In response to Latten’s complaint of discrimination and retaliation, Demagall did not get a

          written statement from the nurses.

     90. In response to Latten’s complaint of discrimination and retaliation, Corby did not take

          corrective action against the nurses.

     91. In response to Latten’s complaint of discrimination and retaliation, Demagall did not take

          corrective action against the nurses.

     92. Corby ratified the nurses’ discriminatory and retaliatory conduct in failing to conduct an

          investigation into Latten’s discrimination and retaliation complaint.




Electronically                                                       •ha / ri ni   i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 10 of 27. PageID #: 18



      93. Demagall ratified the nurses’ discriminatory and retaliatory conduct in failing to conduct an

           investigation into Latten’s discrimination and retaliation complaint.

      94. Corby ratified the nurses’ discriminatory and retaliatory conduct in failing to discipline the

           nurses following Latten’s discrimination and retaliation complaint.

      95. Demagall ratified the nurses’ discriminatory and retaliatory conduct in failing to discipline the

           nurses following Latten’s discrimination and retaliation complaint.

      96. Due to the discrimination and retaliation, Latten filed a charge with the EEOC.

      97. Although Latten notified Corby and Demagall that she filed a charge with the EEOC, Corby

           and Demagall continued to write up Latten for work that Latten did not receive full training.

      98. Latten also filed complaints with HR regarding the discrimination and retaliation on July 17,

           2020.

      99. HR failed to take any action to correct the issues.

      100.         Corby, Demagall, and University Hospitals set Latten up to fail.

      101.         University Hospitals constructively discharged Latten on August 10, 2020.

      102.         A reasonable person would have found Latten’s working conditions to be so unusually

           adverse that a reasonable person would have felt compelled to resign.

      103.         Defendants intended to create working conditions that were so unusually adverse that it

           would force Latten to quit.

      104.         Defendants constructively discharged Latten because she requested to take FMLA leave.

      105.         Defendants constructively discharged Latten because she complained about discrimination

           and retaliation.




Electronically F                                                amn •ha      / ri ni   i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 11 of 27. PageID #: 19



      106.       University Hospitals prevented Latten from taking FMLA when she was qualified to do

          so, and allowed its managers and employees to discriminate and retaliate against Latten for

          having COVID-19 symptoms.

      107.       Upon information and belief, Defendants have a progressive disciplinary policy

          (“Progressive Discipline Policy”).

      108.       Defendants have used Progressive Discipline Policy when disciplining employees who

          have not requested FMLA leave.

      109.       Defendants have used Progressive Discipline Policy when disciplining employees who

          have not complained of discrimination and retaliation.

      110.       Under Progressive Discipline Policy, Latten had not received any meaningful discipline.

      111.       Under Progressive Discipline Policy, Latten had not received any written warnings.

      112.       Under Progressive Discipline Policy, Latten had not been suspended.

      113.       Defendants skipped steps under the Progressive Discipline Policy when they constructively

          terminated Latten.

      114.       Skipping steps under the Progressive Discipline Policy is an adverse employment action.

      115.       Skipping steps under the Progressive Discipline Policy is an adverse action.

      116.       Defendants intentionally skipped steps under the Progressive Discipline Policy when they

          constructively terminated Latten.

      117.       Defendants willfully made the decision to skip steps under the Progressive Discipline

          Policy when they constructively terminated Latten.

      118.       Constructively terminating Latten was an adverse employment action.

      119.       Constructively terminating Latten was an adverse action.




Electronically                                                         •ha / ri ni   i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 12 of 27. PageID #: 20




                                  count I: DISABILITY DISCRIMINATION

      120.       Latten restates each and every prior paragraph of this Complaint, as if it were fully restated

          herein.

      121.       On or around March 16, 2020, Latten suffered from symptoms consistent with COVID-19.

      122.       As a result of experiencing symptoms consistent with COVID-19, Corby perceived Latten

          as being disabled.

      123.       As a result of experiencing symptoms consistent with COVID-19, Demagall perceived

          Latten as being disabled.

      124.       As a result of experiencing symptoms consistent with COVID-19, University Hospitals

          perceived Latten as being disabled.

      125.       Latten’s condition constituted a physical impairment.

      126.       Latten’s condition substantially impaired one or more of her major life activities including

          working.

      127.       Corby treated Latten differently than other similarly-situated employees based on her

          perceived disabling condition.

      128.       Demagall treated Latten differently than other similarly-situated employees based on her

          perceived disabling condition.

      129.       University Hospitals treated Latten differently than other similarly-situated employees

          based on her perceived disabling condition.

      130.       On or about August 10, 2020, Corby constructively discharged Latten.

      131.       On or about August 10, 2020, Demagall constructively discharged Latten.

      132.       On or about August 10, 2020, University Hospitals constructively discharged Latten.

      133.       Defendants constructively terminated Latten based her perceived disability.




Electronically                                                            •ha /ri ni   i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 13 of 27. PageID #: 21



      134.       Defendants violated R.C. § 4112.01 et seq. when it discharged Latten based on her

          perceived disability.

      135.       Defendants violated R.C. § 4112.01 et seq. by discriminating against Latten based on her

          perceived disabling condition.

      136.       Latten suffered emotional distress as a result of Defendants’ conduct, and is entitled

          emotional distress damages pursuant to R.C. § 4112.01 et seq.

      137.       As a direct and proximate result of Defendants’ conduct, Latten suffered and will continue

          to suffer damages, including economic and emotional distress damages.

                 COUNT II: UNLAWFUL RETALIATION IN VIOLATION OF R.C. § 4112.02(1)

      138.       Latten restates each and every prior paragraph of this complaint, as if it were fully restated

          herein.

      139.       As a result of the Defendants’ discriminatory conduct described above, Latten complained

          about the discrimination and retaliation she was experiencing.

      140.       Subsequent to Latten reporting of discrimination and harassment to HR and filing an EEOC

          complaint, Corby and Demagall continued to write up Latten for work that Latten did not

          receive full training.

      141.       Defendants’ actions were retaliatory in nature based on Latten's opposition to the unlawful

          discriminatory conduct.

      142.       Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

          any manner against any other person because that person has opposed any unlawful

          discriminatory practice defined in this section...”

      143.       Latten suffered emotional distress as a result of Defendants’ conduct, and is entitled

          emotional distress damages pursuant to R.C. § 4112.01 et seq.




Electronically
The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 14 of 27. PageID #: 22



      144.         As a direct and proximate result of Defendants’ retaliatory discrimination against and

           termination of Latten, she suffered and will continue to suffer damages, including economic,

           emotional distress damages.

                        COUNT Ill: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

      145.         Latten restates each and every prior paragraph of this Complaint, as if it were fully

           restated herein.

      146.         Pursuant to 29 U.S.C. § 2601 etseq, covered employers are required to provide employees

           job-protected unpaid leave for qualified medical and family situations.

      147.         University Hospitals is a covered employer under the FMLA.

      148.         During her employment, Latten qualified for FMLA leave.

      149.         When Latten experienced symptoms consistent with COVID-19, she had a qualified

           medical condition under the FMLA.

      150.         During her employment, Latten attempted to request FMLA leave by asking Defendants if

           she qualified to take FMLA leave.

      151.         Defendants failed to properly advise Latten of her rights under the FMLA.

      152.         Regroup denied Latten’s FMLA because University Hospitals’ HR decided to handle all

           the COVID-19-related cases in-house.

      153.         Nowhere in the FMLA does it provide that an employer can unilaterally deny an employee

           who is qualified for legally protected leave under the FMLA in favor of another program.

      154.         When University Hospitals denied Latten legally protected leave under the FMLA, it per

           se violated the provisions of the FMLA.

      155.         Defendants unlawfully interfered with Latten’s exercise of her rights under the FMLA in

           violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.




                                                                        •ha / ri ni
Electronically F                                                                      i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 15 of 27. PageID #: 23



      156.       As a direct and proximate result of Defendants’ conduct, Latten is entitled to all damages

          provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

          attorney’s fees.

                          COUNT IV: RETALIATION IN VIOLATION OF THE FMLA

      157.       Latten restates each and every prior paragraph of this Complaint, as if it were fully

          restated herein.

      158.       On or around March 19, 2020, Latten executed FMLA paperwork and sent the paperwork

          to Regroup, the third-party administrators for University Hospitals’ FMLA program.

      159.       University Hospitals is subject to the provisions of the FMLA.

      160.       Latten qualified for protected leave under the FMLA.

      161.       Regroup denied Latten’s FMLA because University Hospitals’ HR decided to handle all

          the COVID-19-related cases in-house.

      162.       Nowhere in the FMLA does it provide that an employer can unilaterally deny an employee

          who is qualified for legally protected leave under the FMLA in favor of another program.

      163.       When University Hospitals denied Latten legally protected leave under the FMLA, it per

          se violated the provisions of the FMLA.

      164.       After Latten requested to take qualified FMLA leave, Defendants retaliated against her.

      165.       Defendants retaliated against Latten by refusing to discipline the nurses who refused to

          train Latten.

      166.       Defendants retaliated against Latten by giving Latten anectdotals, or write-ups, and bad

          performance reviews.

      167.       Defendants retaliated against Latten by constructively terminating her employment.

      168.       Defendants willfully retaliated against Latten in violation of U.S.C. § 2615(a).




Electronically
The Employee’s Attorney.™
               Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 16 of 27. PageID #: 24



      169.       As a direct and proximate result of Defendants’ wrongful conduct, Latten is entitled to all

          damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

          attorney’s fees.

                                               demand for relief

          WHEREFORE, Plaintiff Lisa Latten requests judgment against all Defendants and for an

          Order:

          a.     Ordering Defendants to restore Plaintiff to one of the positions to which she is entitled by
                 the virtue of her application and qualifications, and expunger her personnel file of all
                 negative documentation;

          b. Awarding damages, including actual, economic, non-economic, general, special,
             incidental, statutory, punitive, treble, liquidated, and consequential to Plaintiff in an
             amount to be determined at trial;

          c.     Awarding Plaintiff damages for the mental anguish and distress caused by Defendants’
                 unlawful conduct as described in Counts I - IV.

          d. Awarding pre-judgment and post-judgment interest as provided by law;

          e.     Awarding reasonable attorneys’ fees and costs; and

          f.     Awarding such other and further relief that this Court deems appropriate.




Electronically                                                 amaiiii   •ha / ri ni   i


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 17 of 27. PageID #: 25



                                                    Respectfully submitted,




                                                    Brian D. Spitz (0068816)
                                                    Daniel S. Dubow (0095530)
                                                    The Spitz Law Firm, LLC
                                                    25200 Chagrin Boulevard, Suite 200
                                                    Beachwood, OH 44122
                                                    Phone: (216) 291-4744
                                                    Fax: (216) 291-5744
                                                    Email: brian.spitz@Apitzlawfirm.com
                                                            daniel.dubow@spitzlawfirm.com




                                                    Attorneys For Plaintiff




Electronically                                               -7-7a / ri ni   1


The Employee’s Attorney.™
             Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21 18 of 27. PageID #: 26




                                              jury demand
           Plaintiff Lisa Latten demands a trial by jury by the maximum number of jurors permitted.




                                                          Brian D. Spitz (0068816)
                                                          Daniel S. Dubow (0095530)




Electronically F                                            HkiB|||Haa^BHHa|
The Employee’s Attorney.™
3/4/2021           Case: 1:21-cv-00515-JG Doc #: 1-2 Civil
                                                      Filed:    03/04/21
                                                           Case Docket Page 19 of 27. PageID #: 27




       CASE INFORMATION

            CV-21-943599 LISA LATTEN vs. UNIVERSITY HOSPITALS HEALTH SYSTEM, INC., ET AL

                                                                                                      View Printer Friendly Version



                                                       Docket Information


             From Filing Date           Docket Type 1 Docket Type 2       Docket Type 3 Docket Type 4       Filter Results
               /      /                 [SELECT]         [SELECT]         [SELECT]         [SELECT]         Start Search


           Filing          Docket Docket                                                                                View
                                         Docket Description
           Date            Party Type                                                                                  Image
           02/17/2021 N/A                  SR             USPS RECEIPT NO. 43588299
                                                          DELIVERED BY USPS 02/08/2021
                                                          IACIANCI CORBY/KAREN/
                                                          PROCESSED BY COC 02/17/2021.
           02/17/2021 N/A                  SR             USPS RECEIPT NO. 43588298
                                                          DELIVERED BY USPS 02/08/2021
                                                          DEMAGALL/BARBARA/
                                                          PROCESSED BY COC 02/17/2021.
           02/17/2021 N/A                  SR             USPS RECEIPT NO. 43588297
                                                          DELIVERED BY USPS 02/09/2021
                                                          UNIVERSITY HOSPITALS
                                                          CLEVELAND MEDICAL CENTER
                                                          PROCESSED BY COC 02/17/2021.
           02/17/2021 N/A                  SR             USPS RECEIPT NO. 43588295
                                                          DELIVERED BY USPS 02/09/2021
                                                          UNIVERSITY HOSPITALS HEALTH
                                                          SYSTEM,INC. PROCESSED BY
                                                          COC 02/17/2021.
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 D4                   CS             WRIT FEE
           02/03/2021 D4                   SR             SUMS COMPLAINT(43588299)
                                                          SENT BY CERTIFIED MAIL. TO:
                                                          KAREN IACIANCI CORBY 5812

https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=3e0gszXdLSzDV3-pfWRdjQ2                                        1/3
3/4/2021          Case: 1:21-cv-00515-JG Doc #: 1-2 Civil
                                                     Filed:    03/04/21
                                                          Case Docket Page 20 of 27. PageID #: 28

                                                          CIRCLE DRIVE MAYFIELD
                                                          HEIGHTS, OH 44124
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 D3                   CS             WRIT FEE
           02/03/2021 D3                   SR             SUMS COMPLAINT(43588298)
                                                          SENT BY CERTIFIED MAIL. TO:
                                                          BARBARA DEMAGALL 2016
                                                          TRAILWOOD DRIVE TWINSBURG,
                                                          OH 44087
           02/03/2021 D2                   CS             WRIT FEE
           02/03/2021 D2                   SR             SUMS COMPLAINT(43588297)
                                                          SENT BY CERTIFIED MAIL. TO:
                                                          UNIVERSITY HOSPITALS
                                                          CLEVELAND MEDICAL CENTER
                                                          C/O ACFB INCORORATED 200
                                                          PUBLIC SQUARE, SUTE 2300
                                                          CLEVELAND, OH 44114-0000
           02/03/2021 D2                   CS             WRIT FEE
           02/03/2021 D2                   SR             SUMS COMPLAINT(43588296)
                                                          SENT BY CERTIFIED MAIL. TO:
                                                          UNIVERSITY HOSPITALS
                                                          CLEVELAND MEDICAL CENTER
                                                          11100 EUCLID AVENUE
                                                          CLEVELAND, OH 44106
           02/03/2021 D1                   CS             WRIT FEE
           02/03/2021 D1                   SR             SUMS COMPLAINT(43588295)
                                                          SENT BY CERTIFIED MAIL. TO:
                                                          UNIVERSITY HOSPITALS HEALTH
                                                          SYSTEM,INC. C/O ACFB
                                                          INCORPORATED 200 PUBLIC
                                                          SUARE, SUITE 2300 CLEVELAND,
                                                          OH 44114-0000
           02/03/2021 N/A                  SR             SUMMONS E-FILE COPY COST
           02/03/2021 D1                   CS             WRIT FEE
https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=3e0gszXdLSzDV3-pfWRdjQ2      2/3
3/4/2021           Case: 1:21-cv-00515-JG Doc #: 1-2 Civil
                                                      Filed:    03/04/21
                                                           Case Docket Page 21 of 27. PageID #: 29

           02/03/2021 D1                       SR               SUMS COMPLAINT(43588294)
                                                                SENT BY CERTIFIED MAIL. TO:
                                                                UNIVERSITY HOSPITALS HEALTH
                                                                SYSTEM,INC. 11100 EUCLID
                                                                AVENUE CLEVELAND, OH 44106
           02/03/2021 N/A                      SF               JUDGE NANCY MARGARET
                                                                RUSSO ASSIGNED (RANDOM)
           02/03/2021 P1                       SF               LEGAL RESEARCH
           02/03/2021 P1                       SF               LEGAL NEWS
           02/03/2021 P1                       SF               LEGAL AID
           02/03/2021 P1                       SF               COURT SPECIAL PROJECTS
                                                                FUND
           02/03/2021 P1                       SF               COMPUTER FEE
           02/03/2021 P1                       SF               CLERK'S FEE
           02/03/2021 P1                       SF               DEPOSIT AMOUNT PAID DANIEL
                                                                S. DUBOW
           02/02/2021 N/A                      SF               CASE FILED: COMPLAINT,
                                                                SERVICE REQUEST

     Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon as accurate and
                                                                        current.
                                                             Website Questions or Comments.
                                                 Copyright © 2021 PROWARE. All Rights Reserved. 1.1.256




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=3e0gszXdLSzDV3-pfWRdjQ2                                                        3/3
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  22 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 30
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 D2   CM               43588296                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          UNIVERSITY HOSPITALS CLEVELAND                                               You have been named defendant in a sums
          MEDICAL CENTER                                                             complaint (copy attached hereto) filed in Cuyahoga
          11100 EUCLID AVENUE                                                        County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44106                                                         Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588296




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  23 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 31
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 D2   CM               43588297                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          UNIVERSITY HOSPITALS CLEVELAND                                               You have been named defendant in a sums
          MEDICAL CENTER                                                             complaint (copy attached hereto) filed in Cuyahoga
          C/O ACFB INCORORATED                                                       County Court of Common Pleas, Cuyahoga County
          200 PUBLIC SQUARE, SUTE 2300                                               Justice Center, Cleveland, Ohio 44113, by the
          CLEVELAND OH 44114-0000                                                    plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588297




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  24 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 32
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 DI   CM               43588295                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          UNIVERSITY HOSPITALS HEALTH                                                  You have been named defendant in a sums
          SYSTEM,INC.                                                                complaint (copy attached hereto) filed in Cuyahoga
          C/O ACFB INCORPORATED                                                      County Court of Common Pleas, Cuyahoga County
          200 PUBLIC SUARE, SUITE 2300                                               Justice Center, Cleveland, Ohio 44113, by the
          CLEVELAND OH 44114-0000                                                    plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588295




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  25 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 33
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 DI   CM               43588294                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          UNIVERSITY HOSPITALS HEALTH                                                  You have been named defendant in a sums
          SYSTEM,INC.                                                                complaint (copy attached hereto) filed in Cuyahoga
          11100 EUCLID AVENUE                                                        County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44106                                                         Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588294




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  26 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 34
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 D4   CM               43588299                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          KAREN IACIANCI CORBY                                                         You have been named defendant in a sums
          5812 CIRCLE DRIVE                                                          complaint (copy attached hereto) filed in Cuyahoga
          MAYFIELD HEIGHTS OH 44124                                                  County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588299




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:21-cv-00515-JG Doc #: 1-2 Filed: 03/04/21  27 ofOHIO
                                                                                         27. 44113
                                                                                              PageID #: 35
                  CASE NO.                                  SUMMONS NO.
               CV21943599                 D3   CM               43588298                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  LISA LATTEN                         PLAINTIFF
                                     VS
                                                                                                                SUMMONS
          UNIVERSITY HOSPITALS HEALTH SYSTEM,                         DEFENDANT
                        INC., ET AL




          BARBARA DEMAGALL                                                             You have been named defendant in a sums
          2016 TRAILWOOD DRIVE                                                       complaint (copy attached hereto) filed in Cuyahoga
          TWINSBURG OH 44087                                                         County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          DANIEL S. DUBOW                                                              Your answer must also be filed with the court
          25200 CHAGRIN BLVD.,                 SUITE 200                             within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 3,        2021                         By
                                                                       Deputy


             COMPLAINT FILED           02/02/2021
                                                                                    43588298




CMSN130
